Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 5, 2021

                                       No. 04-21-00013-CV

                                         Judy FREEMAN,
                                             Appellant

                                                  v.

Kundu JOHNSON, individually and as Independent Administrator of the Estate of James Phillip
                                 Johnson, deceased,
                                      Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-13953
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was due February 15, 2021, but it was not filed. Court
reporter Judith Stewart has filed a notification of late record stating she has not filed the record
because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and appellant is not entitled to the record without paying the fee. See TEX. R. APP.
P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court by March 15, 2021 that either
(1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made
to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See TEX. R. APP. P. 20.1(a), 35.3(b); Tex. R. Civ. P. 145. If appellant fails to file
such proof within the time provided, appellant’s brief will be due April 5, 2021, and the court
will only consider those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court